Citation Nr: 0919217	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-03 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to November 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for hearing loss, tinnitus, a 
bilateral eye condition, a skin condition, cervical spine 
condition, right hand disability, and sinusitis.  The March 
2004 rating decision also determined that new and material 
evidence had not been received to reopen previously denied 
claims of service connection for headaches, a head injury, 
depression, and short term memory loss.  

In a written statement received at the RO in October 2005, 
the Veteran withdrew his appeal as to all issues except for 
the issues of service connection for hearing loss, tinnitus 
and depression.  

During the course of the appeal, the RO issued a rating 
decision in December 2006 that granted service connection for 
depression.  As the grant of service connection represents a 
full grant of benefits on appeal with respect to the issue of 
service connection for depression, the issue is no longer in 
appellate status or before the Board at this time.

The Veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge sitting at the RO in April 2008; 
however, he withdrew his request to appear for the hearing 
prior to that date.

In a May 2008 decision, the Board formally dismissed the 
issues of service connection for a bilateral eye condition, a 
skin condition, cervical spine condition, right hand 
disability, and sinusitis; as well as the issues of whether 
new and material evidence has been received to reopen 
previously denied claims of service connection for headaches, 
a head injury, and short term memory loss.  

The Board remanded the remaining issues on appeal of service 
connection for bilateral hearing loss and tinnitus back to 
the RO, via the Appeals Management Center (AMC) for 
additional development of the record.  


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were first 
shown many years after separation from service, and the 
preponderance of the competent medical and lay evidence is 
against a relationship between the current hearing loss and 
tinnitus, and military service, including in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § § 
1110, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § § 1110, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the hearing loss and tinnitus claims, the RO 
provided the appellant pre-adjudication notice by letter 
dated in January 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the initial pre-adjudicatory notification did not 
advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, a subsequent letter was sent to the Veteran in 
September 2008 that cured this defect.  The September 2008 
letter notified the Veteran of the laws and regulation 
governing the assignments of effective dates and initial 
ratings.  Moreover, no new disability rating or effective 
date for award of benefits will be assigned in this case 
because the claims for service connection for hearing loss 
and tinnitus are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the likely 
etiology of the hearing loss and tinnitus, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  
Significantly, the case was remanded in May 2008 to schedule 
a VA examination for the Veteran and to specifically obtain a 
medical opinion as to the likely etiology of the current 
hearing loss and tinnitus.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The service treatment records (STR's), including the entrance 
examination at enlistment, audiometric testing during 
service, and the exit examination at discharge are entirely 
negative for complaints, or diagnosis of, hearing loss or 
tinnitus.  

The STR's also include examination reports from the Veteran's 
subsequent service in the naval reserves.  For example, an 
August 1992 examination report noted normal hearing  through 
4000 Hz, and a pure tone threshold of 45 in the left ear at 
6000 Hz..  

The first indication of a hearing loss comes from an October 
1997 examination report in conjunction with reserve service.  
The audiogram from that examination report noted pure tone 
threshold in decibels of 45 in the right ear at 4000 Hz. and 
6000 Hz, and of 45in the left ear at 6000 Hz.  The Veteran, 
on his October 1997 Report of Medical History, did not 
indicate any hearing loss, as he checked the "no" box that 
corresponded to whether he had hearing loss.  

Similarly, on an August 1992 Report of Medical History, the 
Veteran did not report any hearing loss, although he 
mentioned that he was recently treated for an ear infection.  
The examiner noted that the Veteran's ear problem had 
resolved.  

In an informal claim dated November 2003, the Veteran 
maintained that he had hearing loss secondary to his exposure 
to the loud continuous acoustic trauma noises that he was 
exposed to during service as an aviation machinist's mate.  

At a VA audiology consult in April 2008, the Veteran 
presented with primary complaints of difficulty clearly 
understanding speech and a constant ringing tinnitus.  The 
Veteran reported that his symptoms had been present since the 
1980's and noted that he was exposed to aircraft noise during 
service and in the reserves.



Pure tone audiometric testing indicated a moderate hearing 
loss above 3000 Hz bilaterally, as follows:



HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
20
20
25
55
30
92%

LEFT
15
15
25
60
29
92%


In support of his claims, the Veteran submitted an April 2008 
memorandum from a VA clinical audiologist along with the 
above noted audiometric report dated the same.  The April 
2008 memorandum indicated that the veteran was sent for a VA 
audiological evaluation and reported a history of high 
frequency loss and noted significant unprotected noise 
exposure in the active service and in the reserves.  
Evaluation confirmed a moderate sensorineural loss above 3000 
Hz bilaterally, accompanied by a recurrent moderate bilateral 
tinnitus.  The clinical audiologist further indicated that 
the veteran's audiometric findings were clinically indicative 
of noise exposure and that the veteran reported no noise 
exposure other than aircraft on active and reserve duty.  The 
clinical audiologist concluded that further review of the 
complete service record, including time in reserves would be 
needed to determine if specific service acoustic trauma might 
have been the cause.  

In light of the VA clinical audiologist's assessment, the 
case was remanded back to the RO, via the AMC, to schedule 
the veteran for a VA examination.  The VA examiner was 
specifically requested to provide an opinion, with adequate 
rationale, as to whether the Veteran's hearing loss and/or 
tinnitus is at least as likely as not related to his military 
service.  

The VA examination report of February 2009 noted that the 
examiner reviewed the Veteran's claims file.  The examiner 
noted that the Veteran had a history of noise exposure that 
included exposure to jet engines in the military; additional 
exposure subsequent to service based on his occupation as an 
aviation mechanic; and, there was no reported recreational 
noise exposure.  Regarding family history, the Veteran 
reported that his father became hard of hearing with age.  

Significantly, the Veteran reported that his bilateral 
hearing loss and tinnitus began during his reserve service.

Pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
10
15
50
21
96

LEFT
10
10
25
60
26
92


Hearing was within normal limits between 250-3000 Hz, 
dropping to a moderate to moderately-severe sensori-neural 
hearing loss at 4000-8000 Hz.  The Veteran demonstrated 
excellent word recognition ability, bilaterally.  
Tympanograms were within normal limits, bilaterally.  
Acoustic reflex test results were unremarkable.  

The diagnosis was bilateral high-frequency sensori-neural 
hearing loss.  The examiner, upon a review of the Veteran's 
claims file, noted that the Veteran's hearing was within 
normal limits bilaterally on his enlistment audio exam in 
1979 and on his separation audio exam in 1983.  An enlistment 
audio exam in 1992 for the Naval Reserves revealed hearing 
within normal limits at 500-4000 Hz bilaterally.  The 
examiner pointed out that the STR's did not include a 
separation examination from the Reserves, and there were no 
complaints of tinnitus during active service or reserve 
service.  

The examiner opined that the Veteran's current hearing loss 
occurred subsequent to military service, given that the 
Veteran's hearing was within normal limits, bilaterally at 
500-4000 Hz, throughout his active duty years.  As such, the 
examiner opined that the Veteran's hearing loss was less 
likely as not related to military service.  Since there were 
no documented complaints of tinnitus throughout his military 
records, and since he had a positive history of post-service 
occupational noise exposure, the examiner opined that the 
Veteran's recurrent tinnitus was less likely as not related 
to military service.  

Although the Veteran is competent to report that he noticed a 
hearing loss during [active] service, in the 1980's, his 
statements are inconsistent with other evidence of record, 
including his own admission of no hearing loss on August 1992 
and October 1997 reports of medical history, as well as the 
objective findings of no hearing loss until 1997, nearly 14 
years after separation from active duty.  Additionally, a 
comprehensive VA examination was conducted in February 2009 
to determine the likely etiology of the Veteran's hearing 
loss.  The examiner reviewed the claims file, and provided 
adequate rationale for the opinion that the Veteran's hearing 
loss and tinnitus were less likely than not related to in-
service noise exposure.  In addition to noting normal hearing 
at discharge, the examiner specifically noted that the 
Veteran had occupational noise exposure subsequent to active 
duty.  

Although the April 2008 clinical audiologist suspected that 
the Veteran's hearing loss was clinically indicative of noise 
exposure, the audiologist did not provide an opinion 
regarding any relationship between the Veteran's service and 
his hearing loss.  Significantly, the April 2008 audiologist 
specifically indicated that further review of the complete 
record was necessary in order to determine if acoustic trauma 
might have been the cause.  In turn, such a review by the 
February 2009 examiner determined that it was less likely 
than not that in-service noise exposure caused, or 
contributed, to the Veteran's current hearing loss.  

As noted, the October 1997 report of medical examination from 
a period in the reserves noted pure tone threshold in 
decibels of 45 in the right ear.  Thus, even as late as 1997, 
the Veteran's hearing loss was minimal.  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the Veteran's lay assertions regarding his 
hearing loss are outweighed by a lengthy period between 
active service and any medical evidence of treatment or 
complaint.  The Veteran's lay statements must be weighed 
against the other evidence of record, including the objective 
findings showing no hearing loss until over a decade after 
discharge from active service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Finally, the Veteran has asserted that his hearing loss began 
during his reserve service.  Active military, naval, or air 
service includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA 
includes full-time duty performed by members of the National 
Guard of any State.  38 C.F.R. § 3.6(c)(3).  Service 
connection is warranted for disability resulting from disease 
or injury that was incurred in or aggravated while performing 
ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Thus, to warrant service connection for hearing loss that 
occurred during reserve service, the claimant must 
demonstrate that his hearing loss injury/disability occurred 
during a period of ACDUTRA, or INACDUTRA.  The Veteran has 
pointed to no specific time period of ACDUTRA or INACDUTRA 
during which the hearing loss or tinnitus began.  The Veteran 
has only indicated that his hearing loss began "in the 
1980's."  Absent a finding of disease or injury occurring 
during a period of ACDUTRA or injury during INACDUTRA, 
service connection may not be established based on reserve 
service.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
hearing loss and tinnitus is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


